UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 99-4256

LIONEL ALLEN CURTIS,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Greenville.
G. Ross Anderson, Jr., District Judge.
(CR-96-848)

Submitted: October 26, 1999

Decided: November 10, 1999

Before MURNAGHAN, WILKINS, and MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. E. Jean Howard, OFFICE OF THE
UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

A jury convicted Lionel Allen Curtis of mailing threatening letters.
Curtis' counsel has filed a brief pursuant to Anders v. California, 386
U.S. 738 (1967), alleging that the district court erred by sustaining
objections to Curtis' testimony. Curtis has filed a pro se supplemental
brief in which he expands on counsel's issue and also alleges that the
district court selectively applied procedural rules and erroneously
charged the jury. Finding no error, we affirm.

Curtis is a medically retired military veteran who became very
upset when the Veterans' Administration ("VA") began to cut back
on his benefits. Although he initially tried less intense measures, Cur-
tis eventually became frustrated and mailed two letters in which he
threatened various VA officials.

We review the district court's evidentiary decisions for abuse of
discretion and find none. See United States v. Hassan El, 5 F.3d 726,
731 (4th Cir. 1993). Curtis defended himself at trial, and the record
shows that the court was very patient with him. The statutes and trea-
tises Curtis wished to quote to the jury had nothing to do with the
charges against him and would have only confused and misled the
jury. We further find that any "selective" application of the procedural
rules inured to Curtis' benefit and reflected the district court's attempt
to accommodate Curtis, who was unlearned in the law. Finally, we
find no error in the district court's charge to the jury.

We have examined the entire record in this case in accordance with
the requirements of Anders and find no meritorious issues for appeal.
The court requires that counsel inform his client, in writing, of his
right to petition the Supreme Court of the United States for further
review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
sel's motion must state that a copy thereof was served on the client.

Accordingly, we affirm Curtis' conviction. We dispense with oral
argument because the facts and legal contentions are adequately pre-

                     2
sented in the materials before the court and argument would not aid
the decisional process.

AFFIRMED

                    3